Case 2:18-cv-09491-FMO-AS Document 20-3 Filed 01/24/19 Page 1 of 2 Page ID #:106




                         EXHIBIT C 
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                         EXHIBIT C 
         Case 2:18-cv-09491-FMO-AS Document 20-3 Filed 01/24/19  Page 2 of 2 Page
                                                            Purchase Order
                                                                                  ID #:107
                                                                              **CHANGE ORDER**

                                                                                                Purchase Order No.                PO0004806
                                                                                                PO Date                           2/4/2016
                                                                                                Original Ship Date                3/31/2016
Ironclad Performance Wear Inc.
                                                                                                Revised Ship Date                 3/31/2016
1920 Hutton Court
Suite 300                                                                                       Revision Number                   1
Farmers Branch TX             75234                                                             FOB                               None

      Vendor:                                                                              Ship To:
      Meridian Global - Bob Goldstein                                                      Ironclad Performance Wear Corp
      3515 Brown Street
      Suite 122
      Dallas TX 75219

^ Changed Since the Previous Revision

Shipping Method                          Payment Terms                              Confirm With                                  Page
                                         Net 30                                                                                   1
L/N    Item Number                Description                                            U/M       Ordered           Unit Price            Ext. Price
                                       Reference Number                      Ship Date
  ^7 KRC5-02-S                    Kong Rigger Grip Cut 5 - Small                         EACH                2,664                $16.50          $43,956.00
                                       KRC5-02-S                             3/31/2016
  ^8 KRC5-03-M                    Kong Rigger Grip Cut 5 - Medium                        EACH                9,144                $16.50         $150,876.00
                                       KRC5-03-M                             3/31/2016
  ^9 KRC5-04-L                    Kong Rigger Grip Cut 5 - Large                         EACH                5,760                $16.50          $95,040.00
                                       KRC5-04-L                             3/31/2016
 ^10 KRC5-05-XL                   Kong Rigger Grip Cut 5 - Extra Large                   EACH                5,976                $16.50          $98,604.00
                                       KRC5-05-XL                            3/31/2016
 ^11 KRC5-06-XXL                  Kong Rigger Grip Cut 5 - Double Extra La               EACH                3,096                $16.50          $51,084.00
                                       KRC5-06-XXL                           3/31/2016
 ^12 KRC5-07-XXXL                 Kong Rigger Grip Cut 5 - Triple Extra La               EACH                 936                 $16.50          $15,444.00
                                       KRC5-07-XXXL                          3/31/2016




                                                                                                       Subtotal                                $455,004.00
                                                                                                       Trade Discount                                $0.00
                                                                                                       Freight                                       $0.00
                                                                                                       Miscellaneous                                 $0.00
                                                                                                       Tax                                           $0.00

           Turner J. VonAlman                                      Total Quantity 27576                Order Total                             $455,004.00

                 Authorized Signature                                                                Print Date:          2/4/2016           4:43:35 PM
